Citation Nr: 1648397	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-15 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at an October 2011 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

This matter has been previously remanded by the Board in October 2013.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  The United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).


FINDINGS OF FACT

1. The Veteran has a qualifying diagnosis of PTSD, and a VA psychiatrist has confirmed that the Veteran's in-service stressor is adequate to support a diagnosis of PTSD, and that the Veteran's PTSD symptoms are related to the claimed stressor.

2. The Veteran's claimed in-service stressor is consistent with the places, types, and circumstances of his service. Furthermore, the stressor is related to the threatened death or injury of himself and others from hostile military activity and his response to that event involved a psychological state of horror and helplessness.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for PTSD - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Specific to claims of PTSD, service connection requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2016).

Service Connection for PTSD - Analysis

The Veteran contends that he developed PTSD as a result of in-service stressors he experienced while serving on active duty aboard the USS Ticonderoga in support of operations in Lebanon.  During the October 2002 VA examination, the Veteran reported that he was stationed near Beirut and Lebanon, where he faced missile attacks.  He said he saw Marines getting killed and their barracks were blown up.  He said he was scared for his life during this time.  In a December 2002 VA treatment note, the Veteran reported being seaside in Lebanon for eight months, during which time he was exposed to fire from ashore and witnessed sailors being injured and killed from the fire.  A February 2008 VA treatment plan note indicated that the Veteran reported being on a ship in Lebanon that was fired upon during an engagement, and having flashbacks of standing there with missiles flying overhead.  He reported witnessing sailors being injured and killed.  In a July 2008 statement, the Veteran reported witnessing live fire incoming and outgoing of missiles while stationed on the USS Ticonderoga off the coast of Lebanon.  He stated that he also witnessed people being killed in Lebanon while he was on lookout.  

After a review of all the evidence, lay and medical, the Board first finds that the preponderance of the evidence weighs in favor of a finding that the Veteran has a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a). Evidence in support of the finding is found in a February 2008 VA mental health treatment plan note.  This VA treatment note assigns a diagnosis of PTSD to the Veteran's psychological profile following a thorough history and examination, discussion of the Veteran's claimed in-service stressor, and discussion of the appropriate diagnostic criteria.

The Board next finds that the evidence of the Veteran's claimed in-service stressor is established by the Veteran's lay testimony, military personnel records, command history of the USS Ticonderoga for 1984, and an October 2002 response from the United States Armed Services Center for Research of Unit Records (USASCRUR), under the provisions of 38 C.F.R. § 3.304(f)(3).  The Veteran's military personnel records indicate that he was stationed aboard the USS Ticonderoga from November 1982 to April 1984.  The USASCRUR response verified that in November 1983 the USS Ticonderoga was stationed off the coast of Lebanon with other units of the Sixth Fleet in support of Marines in Beirut.  As a result of hostile ground fire directed against reconnaissance aircraft in December 1983, the Ticonderoga returned fire with the ship's guns.  The Ticonderoga provided naval gunfire in support of Marines in Beirut on several occasions.  The 1984 Command History of the Ticonderoga also indicated that the ship was engaged in operations off Lebanon.  The Veteran's reported stressors are consistent with the verified history of the Ticonderoga during this period and the circumstances of his service.  Furthermore, this experience constituted "fear of hostile military activity," as the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from incoming rocket fire, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).  

The Board next finds that the evidence indicates that the claimed in-service stressor is related to the Veteran's PTSD. Evidence favorable to the Veteran's claim is included in VA mental health treatment plan note from February 2008, in which his treating psychiatrist linked the Veteran's established stressor to his current diagnosis of PTSD. The treatment plan note indicates that the Veteran's current PTSD symptoms are related to the established stressor.

The Veteran was afforded a VA examination in November 2013.  The VA examiner opined that the Veteran's diagnosed PTSD was not the result of his verified in-service stressor of being exposed to incoming fire and seeing burning buildings and casualties while assigned as a lookout aboard the USS Ticonderoga, or otherwise related to another incident in service.  He explained that the verified stressor aboard the Ticonderoga was inconsistent with his service record aboard the ship, and that the Veteran's description of specific stressors had been inconsistent and changeable throughout the record.  He further stated that although this event would offer clear support for the diagnosis of PTSD, he could not find supportive, independent reports, other than the Veteran's own statements, to confirm that he was exposed to incoming fire of the intensity he has reported or that he was able to see the events he outlined in his statement.  This rationale is inconsistent with the Board's 2013 Remand directives that instructed the VA examiner that the Veteran's claimed in-service stressor involving witnessing incoming artillery from hostile enemy forces in Beirut while serving aboard the USS TICONDEROGA had been independently verified and was deemed by the Board to be true.  Therefore, the Board finds that this examination is inadequate and the opinion has no probative value.  

For these reasons, the Board finds that the Veteran has a qualifying diagnosis of PTSD, and has established the claimed in-service stressor of witnessing incoming artillery fire from hostile enemy forces in Beirut while serving aboard the USS TICONDEROGA.  A VA treating psychologist has confirmed that the claimed in-service stressor is adequate to support a diagnosis of PTSD, and has related the Veteran's psychological symptoms to the claimed stressors.  For these reasons, the Board finds that the preponderance of the evidence supports a finding that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric condition, to include PTSD, is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


